ICJ_175_1955AmityTreaty_IRN_USA_2019-08-26_ORD_01_NA_00_EN.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


       VIOLATIONS ALLÉGUÉES
  DU TRAITÉ D’AMITIÉ, DE COMMERCE
  ET DE DROITS CONSULAIRES DE 1955
   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                  D’AMÉRIQUE)


          ORDONNANCE DU 26 AOÛT 2019




                 2019
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


          ALLEGED VIOLATIONS
OF THE 1955 TREATY OF AMITY, ECONOMIC
   RELATIONS, AND CONSULAR RIGHTS
   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                 OF AMERICA)


            ORDER OF 26 AUGUST 2019

                           Mode oﬃciel de citation :
             Violations alléguées du traité d’amitié, de commerce
 et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                  d’Amérique), ordonnance du 26 août 2019,
                          C.I.J. Recueil 2019, p. 555




                              Oﬃcial citation :
    Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
       and Consular Rights (Islamic Republic of Iran v. United States
                   of America), Order of 26 August 2019,
                         I.C.J. Reports 2019, p. 555




                                              No de vente:
ISSN 0074-4441
ISBN 978-92-1-157377-0
                                              Sales number   1175

                                   26 AOÛT 2019

                                  ORDONNANCE




         VIOLATIONS ALLÉGUÉES
    DU TRAITÉ D’AMITIÉ, DE COMMERCE
    ET DE DROITS CONSULAIRES DE 1955
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




           ALLEGED VIOLATIONS
 OF THE 1955 TREATY OF AMITY, ECONOMIC
    RELATIONS, AND CONSULAR RIGHTS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




                                 26 AUGUST 2019

                                     ORDER

                                                                         555



              INTERNATIONAL COURT OF JUSTICE

                                YEAR 2019
                                                                                    2019
                                                                                 26 August
                              26 August 2019                                    General List
                                                                                  No. 175
          ALLEGED VIOLATIONS
OF THE 1955 TREATY OF AMITY, ECONOMIC
   RELATIONS, AND CONSULAR RIGHTS
       (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                     OF AMERICA)




                                 ORDER


  The President of the International Court of Justice,
   Having regard to Article 48 of the Statute of the Court and to Article 79,
paragraphs 1 and 5, of the Rules of Court,
   Having regard to the Order of 10 October 2018, whereby the Court
ﬁxed 10 April 2019 and 10 October 2019 as the respective time-limits for
the ﬁling of a Memorial by the Islamic Republic of Iran and a Counter-
Memorial by the United States of America,
   Having regard to the Order of 8 April 2019, whereby the President of
the Court extended to 24 May 2019 and to 10 January 2020 the respective
time-limits for the ﬁling of the Memorial and the Counter-Memorial,
   Having regard to the Memorial of the Islamic Republic of Iran ﬁled
within the time-limit thus extended;
   Whereas, on 23 August 2019, the United States of America ﬁled preli-
minary objections to the jurisdiction of the Court and to the admissibility
of the Application, and whereas a signed copy thereof was immediately
transmitted to the other Party;
   Whereas, consequently, under the provisions of Article 79, paragraph 5,
of the Rules of Court, the proceedings on the merits are suspended and a
time-limit must be ﬁxed within which the other Party may present a
written statement of its observations and submissions on the preliminary
objections;

                                                                           4

               1955 treaty of amity (order 26 VIII 19)              556

   Taking account of Practice Direction V, according to which the time-
limit for the presentation of such a written statement shall generally
not exceed four months from the date of the ﬁling of preliminary
objections,
  Fixes 23 December 2019 as the time-limit within which the Islamic
Republic of Iran may present a written statement of its observations and
submissions on the preliminary objections raised by the United States of
America; and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of August, two thou-
sand and nineteen, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Islamic Republic of Iran and the Government of the United States of
America, respectively.

                                 (Signed) Abdulqawi Ahmed Yusuf,
                                                 President.
                                      (Signed) Philippe Gautier,
                                                   Registrar.




                                                                      5

